Motion of counsel to withdraw is denied because of failure to notify his client of his withdrawal. If after a reason*912able time has elapsed and reasonable efforts have been made, counsel is still unable to locate his client, this court will entertain a new motion. Motion of plaintiff for an extension of time to file her brief granted and said brief shall be filed on or before September 23, 1976. Paolino, J. did not participate.
Kirshenbaum As Kirshenbaum, Alfred Factor, for plaintiff. Max Levin, for defendant.